On Rehearing.

PER CURIAM.*
Granted in part; otherwise denied. The district court is ordered to appoint counsel for relator and hold a hearing at which it will determine whether at relator’s aggravated battery trial the state suppressed evidence of the officer-victim’s medical treatment which contradicted the officer’s testimony, and whether such suppression, if any, violated the terms of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) or Napue v. Illinois, 360 U.S. 264, 79 S.Ct. 1173, 3 L.Ed.2d 1217 (1959) or their progeny. In all other respects the application is denied.
LEMMON, J., dissents.

 Traylor, J., not on panel. See La. S.Ct. Rule IV, Part II, § 3.